 Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK


 VALVETECH, INC.,

                                     Plaintiff,
                                                               DECISION AND ORDER
                                                                17-CV-6788-FPG-MJP
                        -vs-

 AEROJET ROCKETDYNE, INC.,

                                     Defendant.


       Pedersen, M.J. Plaintiff ValveTech, Inc. (“Plaintiff”) commenced an

action in 2017 in New York State Supreme Court against defendant, Aerojet

Rocketdyne, Inc., (“Defendant”), alleging various claims, the vast majority of

which have been dismissed. Defendant removed the case to federal court in

December 2017. (ECF 1 No. 1.)

       On January 13, 2021, Plaintiff electronically filed correspondence

addressed to the Court wherein Plaintiff’s counsel vaguely listed several

discovery disputes between the parties. (ECF No. 150.) 2 On January 27, 2021,


       “ECF” stands for Electronic Case Files, which is the Court’s filing system. The
       1

system assigns a document number to most filings. In this Decision and Order, the
Court will use the ECF number to refer to the filed documents.
       2  While Plaintiff labeled its letter a “Motion for Discovery” (ECF No. 150),
Plaintiff did not comply with Rule 7 of the Local Rules of Civil Procedure for the
Western District of New York, which provides, in part, that “[a] notice of motion is
required for all motions, and must state: the relief sought, the grounds for the request,
the papers submitted in support, and the return date for the motion, if known. A
moving party who intends to file and serve reply papers must so state in the notice of
motion.” W.D.N.Y. Loc. R. Civ. P. 7(a)(1). In addition, Plaintiff is required to file a
memorandum of law. W.D.N.Y. Loc. R. Civ. P. 7(a)(2)(A). The motion should also be
accompanied by an attorney affirmation or declaration, if necessary. W.D.N.Y. Loc. R.
Civ. P. 7(a)(3). Plaintiff is cautioned to comply with these rules moving forward.
 Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 2 of 16




Defendant emailed a response to Plaintiff’s correspondence, in which Defendant

provided detail regarding the parties’ discovery disputes. During a Zoom

conference with the Court on January 27, 2021, the parties elaborated on the

discovery disputes and several of the issues were resolved. (ECF No. 156.)

However, two issues remained outstanding, both addressing the scope of the

deposition of Defendant’s in-house counsel, Joel Landau, as follows:

      1. Whether Tailored Lighting, Inc. v. Osram Sylvania Products, Inc.,

          255 F.R.D. 340 (W.D.N.Y. 2009) (“Tailored Lighting”) applies to this

          case regarding the scope and procedure of Plaintiff’s noticed

          deposition of Mr. Landau; and

      2. Whether a common interest exists between Defendant and third party

          Boeing Co. (“Boeing”), to determine whether communications between

          Mr. Landau and Boeing regarding the Orbital Maneuvering and

          Control (“OMAC”) program are protected by the common interest

          exception to the attorney-client privilege.

      The Court set a briefing schedule with respect to the forgoing issues and

both parties have submitted their briefs. Defendant filed its brief in support of

its position on February 3, 2021. (Def.’s Mem. of Law, ECF No. 160.) Plaintiff

filed its brief in opposition to Defendant’s position on the two issues on February

5, 2021 (Pl.’s Mem. of Law, ECF No. 162) and Plaintiff’s counsel filed a

declaration in support of Plaintiff’s opposition (Esterhay Decl., ECF No. 163.)

In addition, Plaintiff filed a motion seeking leave to file under seal Exhibits 1,




                                            2
 Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 3 of 16




3, and 5 attached to the Declaration of John D. Esterhay filed in support of

Plaintiff’s Response to Defendant’s Brief regarding Two Issues Impacting the

Appropriate Scope of the Deposition of Mr. Joel Landau. (ECF No. 164.)

      For the reasons discussed below the Court finds that Tailored Lighting

is applicable to this case regarding the scope and procedure of the noticed

deposition of Defendant’s in-house counsel, Joel Landau. The Court further

finds that Defendant has failed to satisfy its burden of demonstrating that the

common     interest   exception   to   the   attorney-client   privilege   protects

communications between Defendant and Boeing regarding the OMAC program.

Finally, the Court denies Plaintiff’s motion to seal.

                             STANDARD OF LAW
      The scope of discovery permitted under the Federal Rules of Civil

Procedures is set forth in Rule 26(b)(1): “Unless otherwise limited by court

order, ... [p]arties may obtain discovery regarding any nonprivileged matter

that is [1] relevant to any party’s claim or defense and [2] proportional to the

needs of the case.” Id. “Proportionality and relevance are ‘conjoined’ concepts;

the greater the relevance of the information in issue, the less likely its discovery

will be found to be disproportionate.” Walker v. City of New York, No. 14-CV-

680 (WFK) (PK), 2018 WL 1686102, at *2 (E.D.N.Y. Mar. 30, 2018) (quoting

Vaigasi v. Solow Mgmt. Corp., 11 Civ. 5088 (RMB)(HBP), 2016 WL 616386, at

*14 (S.D.N.Y. Feb. 16, 2016)).

      Relevance is “construed broadly to encompass any matter that bears on,

or that reasonably could lead to other matter that could bear on, any issue that


                                             3
 Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 4 of 16




is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351

(1978). “Relevance is a matter of degree, and the standard is applied more

liberally in discovery than it is at trial.” Walker, 2018 WL 1686102, at *2.

      “[P]roportionality focuses on the ‘marginal utility of the discovery sought’

and requires a balancing of the multiple factors set forth in [Rule] 26(b)(1).”

Equal Employment Opportunity Comm’n v. Staffing Sols. of WNY, Inc., No. 18-

CV-562-LJV-JJM, 2020 WL 7407736, at *2 (W.D.N.Y. Oct. 16, 2020) (quoting

Vaigasi, 2016 WL 616386, at *14). Those factors include:

      [i] the importance of the issues at stake in the action, [ii] the
      amount in controversy, [iii] the parties’ relative access to relevant
      information, [iv] the parties’ resources, [v] the importance of the
      discovery in resolving the issues, and [vi] whether the burden or
      expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1).

      Rule 26 vests the trial judge with broad discretion over making these

determinations. Woelfle v. Black & Decker (U.S.) Inc., No. 1:18-CV-486, 2020

WL 1180749, at *5 (W.D.N.Y. Mar. 12, 2020) (citing Crawford-El v. Britton, 523

U.S. 574, 598 (1998)).

                                  ANALYSIS
Tailored Lighting is applicable to the scope and procedure of Mr.
Landau’s deposition.
      In contending that Tailored Lighting is not applicable to this case,

Defendant argues that the relevance standard under Rule 26 of the Federal

Rules of Civil Procedure has changed since the issuance of Tailored Lighting,

stating that the current discovery standard “differs markedly.” (Def.’s Mem. of

Law at 1, Feb. 3, 2021, ECF No. 160.) This is not accurate.


                                           4
 Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 5 of 16




       Rule 26(b) was amended in 2015 to relocate the proportionality language

and place it prominently with relevance as defining the scope of discovery. See

Black v. Buffalo Meat Serv., Inc., No. 15-CV-49S, 2016 WL 4363506, at *6

(W.D.N.Y. Aug. 16, 2016). The 2015 amendments, however, did not establish a

new limit on discovery; rather they merely relocated the limitation from Rule

26(b)(2)(C)(iii) to Rule 26(b)(1). Robertson v. People Magazine, 14-CV-6759

(PAC), 2015 WL 9077111, at *2 (S.D.N.Y. Dec. 16, 2015) (noting that

proportionality has been a limit on discovery since the 1983 amendments to

Rule 26); Advisory Committee Notes to the 2015 Amendments to Rule 26

(“Restoring the proportionality calculation to Rule 26(b)(1) does not change the

existing responsibilities of the court and the parties to consider proportionality

....”); see also Sibley v. Choice Hotels Int’l, CV-14-634(JS)(AYS), 2015 WL

9413101, at *2 (E.D.N.Y. Dec. 22, 2015). The change was intended to “reinforce[]

the Rule 26(g) obligation of the parties to consider [the proportionality factors]

in making discovery requests, responses, or objections.” Advisory Committee

Notes to the 2015 Amendments to Rule 26. Thus, the 2015 Amendments

constitute a reemphasis on the importance of proportionality in discovery but

not a substantive change in the law. Robertson, 2015 WL 9077111, at *2 (“[T]he

2015 amendment [to Rule 26] does not create a new standard; rather it serves

to exhort judges to exercise their preexisting control over discovery more exact-

ingly.”).




                                           5
 Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 6 of 16




      Based upon the forgoing, proportionality was always meant to be part of

the calculation in determining the scope of discovery and, thus, Defendant’s

attempt to distinguish Tailored Lighting on this basis is not persuasive.

However, even if the standard was markedly different now, this Court finds the

Honorable Marian W. Payson’s reasoning in that decision applicable here as the

discovery sought by Plaintiff is not disproportionate to the needs of the case.

Indeed, as referenced by the undersigned in a prior decision in this case,

“[p]rotection of trade secrets is a very important societal issue as it was

recognized by our founding fathers in the United States Constitution, which

provides that Congress has the power ‘[t]o promote the Progress of Science and

useful Arts, by securing for limited Times to Authors and Inventors the

exclusive Right to their perspective Writings and Discoveries. U.S. Const. art.

1, § 8, cl. 8.’” ValveTech, Inc. v. Aerojet Rocketdyne, Inc., No. 17-CV-6788-FPG-

MJP, 2020 WL 6120348, at *2 (W.D.N.Y. Oct. 16, 2020).

      In addition, as addressed in the aforementioned case, Defendant admits

that this case could involve “in the hundreds of thousands of dollars” or “a few

million” based upon Plaintiff’s claims. Id. Further, Defendant has access to

much greater resources than does Plaintiff and information that could be

relevant to Plaintiff’s claims, particularly given Plaintiff’s representation that

it seeks to depose Mr. Landau because the “information [he] relied on in making

his verifications is crucial to understanding [Defendant’s] discovery

responses.” (Pl.’s Mem. of Law at 3 (emphasis in original.)) Finally, the Court




                                           6
 Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 7 of 16




does not find that the cost of one additional deposition would be

disproportionate to the needs of the case, especially given Defendant’s

resources. Based upon the forgoing, the Court finds that Tailored Lighting

applies in this case.

      With respect to Defendant’s argument regarding “discovery on discovery”

the Court finds that the discovery sought by Plaintiff is not “collateral to the

relevant issues,” but rather directly relevant to Plaintiff’s claims. (Def.’s Mem.

of Law at 2); see Winfield v. City of New York, No. 15-CV-05236, 2018 WL

840085, at *3 (S.D.N.Y. Feb. 12, 2018)). Accordingly, the Court is not persuaded

by this argument.

      Finally, both parties appear to agree that a weighing of the factors

discussed In re Friedman, 350 F.3d 65 (2d Cir. 2003), and utilized in Tailored

Lighting, should guide a court’s decision on whether to permit the deposition of

in-house counsel. (Def.’s Mem. of Law at 4; Pl.’s Mem. of Law at 2–3.) These

factors include:

      the need to depose the lawyer, the lawyer’s role in connection with
      the matter on which discovery is sought and in relation to the
      pending litigation, the risk of encountering privilege and work-
      product issues, and the extent of discovery already conducted.

In re Friedman, 350 F.3d at 72.

      The first factor, the need to depose the lawyer, weighs in favor of

Plaintiff. Defendant asserts that Plaintiff failed to articulate a need to depose

Mr. Landau, but Plaintiff specifically argues that Mr. Landau’s deposition is

necessary because he appears to be the only individual who could testify as to



                                           7
 Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 8 of 16




the “myriad bases” for Defendant’s responses to Plaintiff’s interrogatories and

requests for admission. 3 (Pl.’s Mem. of law at 4–5.) In addition, as Judge Payson

found in Tailored Lighting, the timing of Mr. Landau’s deposition vis à vis the

deadline for discovery would effectively preclude Plaintiff from conducting any

follow-up discovery, including further depositions, regarding information

Plaintiff may garner during that deposition. See Tailored Lighting, 255 F.R.D.

at 345.

       The second Friedman, the lawyer’s role in connection with the matter on

which discovery is sought and in relation to the pending litigation, the Court

finds that this factor also weighs in Plaintiff’s favor. Defendant is correct that

this factor must also be balanced with the third Friedman factor, the risk of

encountering privilege and work-product issues. Defendant asserts that these

factors weigh against deposing Mr. Landau because he is leading Defendant’s

defense in this matter and is involved in all decision-making, which would

render implicating attorney-client or work-product protected information

“inescapable.” (Def.’s Mem. of law at 4.) However, in Tailored Lighting, the

attorney also played a central role in discovery and, acknowledging the risk of

the potential disclosure of privileged information, Judge Payson narrowly-

circumscribed the scope of the attorney’s deposition to balance the second and




       3  Plaintiff concedes that Mr. Landau verified five out of six of Defendant’s sets
of interrogatory responses, and that it would not depose Mr. Landau regarding the one
set of interrogatories he did not verify. (Pl.’s Mem. of Law at 2, n.3.)


                                               8
 Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 9 of 16




third Friedman factors. The Court finds that the same circumscriptions will

help balance those two factors here.

      Finally, with respect to the fourth Friedman factor, the extent of

discovery already conducted, Defendant asserts that Plaintiff has already

conducted the depositions of many of its employees during which Plaintiff had

the opportunity to ask about the facts underlying the interrogatory responses.

(Def.’s Mem. of Law at 4.) In addition, Defendant contends that Plaintiff

specifically listed the topic, “Your responses to ValveTech’s Interrogatories,” as

an area in which Defendant’s Federal Rule of Civil Procedure 30(b)(6) deponent

would be questioned. (Id. at 4–5.) However, Plaintiff counters that the 30(b)(6)

deposition has already taken place and Defendant’s representative did not

provide the requested information, providing an example of how Defendant’s

counsel specifically instructed the deponent not to answer questions regarding

two of Plaintiff’s affirmative defenses, about which Plaintiff had asked in its

interrogatories. (Pl.’s Mem. of Law at 5–6.) The Court finds this factor also

weighs in favor of Plaintiff because it already attempted to obtain responses to

certain   questions   posed   to   the   30(b)(6)   deponent   regarding   certain

interrogatories and was unsuccessful. Further, while Defendant contends that

its responses to the interrogatories were specifically listed as a topic for

Defendant’s 30(b)(6) deponent, it does not indicate whether that deponent

provided a response to that topic. As noted above, Plaintiff’s representations

suggest otherwise. In sum, given the “flexible approach to lawyer depositions




                                            9
Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 10 of 16




whereby the judicial officer supervising discovery takes into consideration all of

the relevant facts and circumstances to determine whether the proposed

deposition would entail an inappropriate burden or hardship,” Friedman, 350

F.3d at 72, the Court finds that a limited-scope deposition of Mr. Landau is

appropriate in this case.

      Defendant requests the Court direct that Mr. Landau’s deposition be

conducted by “narrowly subscribed written questions,” citing Johnson v. City of

New York, No. 16 Civ. 6426, 2018 WL 6727329 (E.D.N.Y. Dec. 21, 2018), in

support of the request. (Def.’s Mem. of Law at 5.) The Court agrees with Plaintiff

that this case is distinguishable from Johnson and that a limited-scope

deposition, rather than written questions, is appropriate in this case. (See Pl.’s

Mem. of Law at 6.)

      Based upon the forgoing, the Court orders that Plaintiff may conduct a

limited-scope deposition of Mr. Landau on the following issues:

      (1) identifying the information provided to and relied upon by Mr.
      Landau, whether through communications with individuals or
      review of documents, in answering the interrogatories and
      requests for admission;

      (2) identifying the source (person or record) of that information;
      and

      (3) non-privileged communications between Mr. Landau and his
      human sources about that information that occurred while
      investigating and answering the interrogatories and requests for
      admission.




                                           10
Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 11 of 16




The common interest exception does not apply to communications
between Defendant and Boeing regarding the OMAC program.
       The dispute between the parties on this issue involves conversations

between Mr. Landau and Boeing’s former in-house counsel, Dionne Hamilton.

Defendant asserts that such communications are protected by the “common

interest privilege” 4 and, therefore, are not subject to discovery. (Def.’s Mem. of

Law at 5–6.) Defendant contends that it and Boeing share a common interest

due to the existence of an indemnification provision in the contract between

them. (Id. at 5.) Defendant refers to a “cease and desist” letter sent by Plaintiff’s

counsel to Boeing’s counsel after commencement of this litigation, which

informed Boeing that “any use or dissemination of ValveTech Proprietary

Information is in violation of ValveTech’s enforceable legal rights, including

without limitation, copyright infringement, trade secret theft and/or

misappropriation, and patent infringement.” (Id., Ex. B at 2, ECF No. 160-2.)

       In general, the exception to the attorney client privilege applies to protect

confidential communications to third parties where the third party and a party

share a common legal interest. Marciano v. Atl. Med. Specialities, Inc., No. 08-

CV-305-JTC, 2011 WL 294487, at *3 (W.D.N.Y. Jan. 27, 2011).

       [T]he common interest doctrine permits the disclosure of a
       privileged communication without waiver of the privilege provided
       the party claiming an exception to waiver demonstrates that the
       parties communicating: (1) have a common legal, rather than


       4 As Plaintiff correctly contends, at issue is the common interest exception to
waiver of the attorney-client privilege, not, as Defendant calls it, the “common interest
privilege.” (Pl.’s Mem. of Law at 7.) Hopkins v. Booth, No. 16-CV-1020V(F), 2019 WL
4941863, at *2 (W.D.N.Y. Oct. 8, 2019).


                                              11
Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 12 of 16




      commercial, interest; and (2) the disclosures are made in the
      course of formulating a common legal strategy.

Id. “The burden of establishing the attorney-client privilege, in all its elements,

always rests upon the person asserting it.” United States v. Schwimmer, 892

F.2d 237, 244 (2d Cir. 1989). Further, “[t]here must be a substantial showing

by parties attempting to invoke the protections of the privilege of the need for

a common defense as opposed to the mere existence of a common problem.”

Egiazaryan v. Zalmayev, 290 F.R.D. 421, 434 (S.D.N.Y. 2013); Denney v.

Jenkens & Gilchrist, 362 F. Supp. 2d 407, 415 (S.D.N.Y. 2004) (“The party

asserting the common interest rule bears the burden of showing that there was

an agreement, though not necessarily in writing, embodying a cooperative and

common enterprise towards an identical legal strategy …. Some form of joint

strategy is necessary to establish a [joint defense agreement], rather than

merely the impression of one side.”) (internal quotations and citation omitted).

      Defendant has not satisfied its burden of demonstrating that an

agreement exists between it and Boeing such that the common interest

exception applies to the communications between Mr. Landau and Boeing’s

former in-house counsel. Defendant has failed to submit any proof of such an

agreement. On the contrary, Plaintiff has submitted proof that Boeing denied

it had an agreement with Defendant to engage in a joint legal strategy.

(Esterhay Decl. at Ex. 4.) Boeing’s counsel specifically referenced the indemnity

clause that Defendant relies on to establish the existence of a common interest.

In relevant part, that clause provides:



                                           12
Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 13 of 16




      Boeing’s contract with AJR, which governs the Starliner project,
      includes a “patent, trademark, and copyright” indemnity
      provision, which could apply to any future action filed by
      ValveTech against Boeing in connection with Boeing’s alleged
      “use” of ValveTech’s “proprietary information” and under which
      AJR could be required to “indemnify, defend, and hold harmless”
      Boeing. Boeing understands that an indemnification agreement,
      under certain circumstances, could give rise to a common‐interest
      relationship.

(Id.) (emphasis added).

      The Court finds that communications between Mr. Landau and Boeing’s

former in-house counsel regarding the OMAC program are not protected by any

common interest between Defendant and Boeing at this time.

Plaintiff’s motion to seal.
      On February 5, 2021, Plaintiff made a motion pursuant to Rule 5.3 of the

Local Civil Rules of the Western District of New York seeking leave to seal

Exhibits 1, 3, and 5 to Plaintiff’s Response to Defendant’s Brief Regarding Two

Issues Impacting the Appropriate Scope of the Deposition of Mr. Joel Landau

and attached to the Declaration of John D. Esterhay. (Pl.’s Mot. to Seal, ECF

No. 164.) The three exhibits Plaintiff seeks to seal have been designated by

Defendant and/or third party Boeing as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to the parties’

Stipulated Protective Order. (Id. 2.)

      The Supreme Court has held that the First Amendment presumptive

right of access applies to all criminal trials. Newsday LLC v. Cty. of Nassau, 730

F.3d 156, 163–64 (2d Cir. 2013) (citing Richmond Newspapers, Inc. v.

Virginia, 448 U.S. 555, 580 (1980)). The Second Circuit has extended that


                                           13
Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 14 of 16




principle, holding that the First Amendment right applies “to civil trials and to

their related proceedings and records.” N.Y. Civil Liberties Union v. N.Y.C.

Transit Auth., 684 F.3d 286, 298 (2d Cir. 2012). In so holding, the Second Circuit

noted that the First Amendment “does not distinguish between criminal and

civil proceedings,” but rather “protects the public against the government's

arbitrary interference with access to important information.” Id. (internal

quotation marks omitted). Based on this logic, the Second Circuit has held that

the First Amendment right applies to pretrial motions and written documents

submitted in connection with them. In re New York Times Co., 828 F.2d 110,

114 (2d Cir. 1987).

      The Local Rules of Civil Procedure explain that “there is a presumption

that Court documents are accessible to the public and that a substantial

showing is necessary to restrict access.” W.D.N.Y. Loc. R. Civ. P. 5.3(a); see also

In re Orion Pictures Corp., 21 F.3d 24, 26 (2d Cir. 1994) (“[C]ourts have

recognized a strong presumption of public access to court records. This

preference for public access is rooted in the public's first amendment right to

know about the administration of justice.”) (citation omitted). If a party makes

a “proper showing,” the Court may seal the case in its entirety or seal specific

documents. W.D.N.Y. Loc. R. Civ. P. 5.3(b); see also Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 124 (2d Cir. 2006) (“sealing of [such] documents may

be justified only with specific, on-the-record findings that sealing is necessary




                                           14
Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 15 of 16




to preserve higher values and only if the sealing order is narrowly tailored to

achieve that aim.”).

       The Second Circuit “has emphasized that a district court ‘must carefully

and skeptically review sealing requests to insure that there really is an

extraordinary circumstance or compelling need’ to seal court records.” Wheeler-

Whichard v. Doe, No. 10-CV-0358S, 2010 WL 3395288, at *5 (W.D.N.Y. Aug. 25,

2010) (quoting Orion Pictures, 21 F.3d at 27) (internal citation omitted).

       Plaintiff has failed to meet the above standard, offering no explanation

or justification for its request to seal other than that the exhibits it seeks to seal

“may contain information considered sensitive” to Defendant and/or Boeing.

(Esterhay Decl. at 1–2, Feb. 5, 2021, ECF No. 164-1.) Accordingly, Plaintiff’s

motion to seal is denied without prejudice. Plaintiff has ten days from the date

of the filing of this decision and order to renew its motion, and, if no motion is

made, the documents sought to be filed under seal will be electronically filed

and available to the public.

                                  CONCLUSION
       For the reasons discussed above, the Court finds that Tailored Lighting,

Inc. v. Osram Sylvania Products, Inc., 255 F.R.D. 340 (W.D.N.Y. 2009) applies

to this case regarding the scope and procedure of Plaintiff’s noticed deposition

of Mr. Landau, such that Plaintiff is permitted to conduct a limited-scope

deposition of Mr. Landau on the following issues:

       (1) identifying the information provided to and relied upon by Mr.
       Landau, whether through communications with individuals or



                                             15
Case 6:17-cv-06788-FPG-MJP Document 165 Filed 02/18/21 Page 16 of 16




      review of documents, in answering the interrogatories and
      requests for admission;

      (2) identifying the source (person or record) of that information;
      and
      (3) non-privileged communications between Mr. Landau and his
      human sources about that information that occurred while
      investigating and answering the interrogatories and requests for
      admission.

      The Court also finds that the common interest exception to the attorney-

client privilege does not apply to communications between Mr. Landau and

Boeing’s former in-house counsel, thus permitting Plaintiff to depose Mr.

Landau regarding their communications regarding the OMAC program.

      Finally, the Court denies without prejudice Plaintiff’s motion to seal

Exhibits 1, 3, and 5 to Plaintiff’s Response to Defendant’s Brief Regarding Two

Issues Impacting the Appropriate Scope of the Deposition of Mr. Joel Landau

and attached to the Declaration of John D. Esterhay. (ECF No. 164.) Plaintiff

has ten days after the filing of this decision and order to renew its motion, after

which time, if no motion is made, the documents sought to be filed under seal

will be electronically filed and available to the public.

IT IS SO ORDERED.

DATED:       February 17, 2021
             Rochester, New York

                                                 /s/ Mark W. Pedersen
                                                 MARK W. PEDERSEN
                                                 United States Magistrate Judge




                                            16
